Citation Nr: 0637808	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date earlier than January 9, 
1995, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision, in which the RO 
found that there was no clear and unmistakable error in the 
assignment of an effective date of January 9, 1995 for the 
award of a 100 percent rating for PTSD.  The veteran filed a 
notice of disagreement (NOD) in May 2003.

In May 2004, the RO found clear and unmistakable error (CUE) 
in the evaluation of the veteran's PTSD and increased his 
evaluation to 70 percent, effective February 24, 1986 and 
continued the veteran's 100 percent rating from January 9, 
1995.

In May 2004, the RO issued a statement of the case (SOC) and 
in July 2004, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2005.  A transcript of the hearing 
is of record.

In August 2005, the Board found that there was no CUE in the 
August 1986 RO rating decision that declined to evaluate the 
veteran's PTSD as 100 percent disabling and remanded to the 
RO the issue of entitlement to an effective date earlier than 
January 9, 1995, for a rating higher than 70 percent for 
PTSD.  The RO completed all requested action and returned the 
appeal to the Board.


FINDINGS OF FACT

1.  In May 1999 the Board determined that PTSD warranted a 
schedular rating of 100 percent.  

2.  In effectuating the Board's grant, a May 1999 RO rating 
decision established an effective date of January 9, 1995.

2.  The veteran did not submit a notice of disagreement 
within one year of the notice of the May 1999 rating 
decision.

3.  The May 1999 RO rating decision is final.

4.  In February 2001, the veteran filed a claim asserting 
that he was entitled to an effective date earlier than 
January 9, 1995 for the grant of a 100 percent rating for his 
PTSD.


CONCLUSION OF LAW

The veteran has no legal entitlement to an effective date 
earlier than January 9, 1995, for the award of a 100 percent 
rating for PTSD.  38 U.S.C.A. §§ 5108, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006); Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

As such, the Board notes that a post-rating RO letter, dated 
in October 2005, provided the veteran the notice required 
under the VCAA and the implementing regulations.  The October 
2005 letter notified the veteran what was necessary to 
substantiate an effective date for a claim.  The letter also 
indicated which portion of the evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
The letter further requested that the veteran submit any 
evidence in his possession that pertained to the claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Although the October 2005 RO letter was sent after the 
original adjudication of the veteran's claim, the Board finds 
that any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Hence, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).

Further, VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome is controlled by the law, and the facts are not 
in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001).  
Further, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In the instant case the law is controlling.  
Accordingly the VCAA is not applicable.


II.  Analysis

The Board notes that in May 1999, the Board granted the 
veteran a 100 percent rating for his PTSD.  In May 1999, the 
RO implemented the Board's May 1999 decision and granted the 
veteran an effective date of January 9, 1995, the date of his 
claim for an increased rating.  The veteran now argues that 
his rating of 100 percent for PTSD, effective January 9, 
1995, should be effective prior to January 9, 1995.  
Specifically, in February 2001, the veteran submitted a claim 
arguing that his 100 percent rating should be made 
retroactive to 1986.  The veteran argued that the August 1986 
RO rating decision that granted him service connection for 
his PTSD, with a 10 percent rating, contained clear and 
unmistakable error, and he should have been granted a 100 
percent rating at that time.

The Board notes that a rating decision becomes final if a 
notice of disagreement is not received within one year of the 
decision.  38 U.S.C.A. § 7105(c) (West 2002).  The January 9, 
1995 effective date for the 100 percent rating for PTSD was 
established in the May 1999 RO rating decision.  The veteran 
was informed of his appellate rights and that he had one year 
to appeal the decision.  He did not file a notice of 
disagreement with the May 1999 rating decision within a year 
after the notice of the decision was issued.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

The Federal Circuit has stated in Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) that to reopen a final claim, the 
veteran would need to submit new and material evidence, or 
CUE would need to be found in the final decision.  
Specifically regarding claims for an earlier effective date 
after the decision implementing the effective date has become 
final, the Federal Circuit in Leonard v. Nicholson, 405 F.3d 
1333 (Fed. Cir. 2005) found that even if the veteran 
submitted new and material evidence to reopen his claim, the 
effective date of any additional benefits would be the date 
of his claim to reopen, which would not allow for an earlier 
effective date.  Id. at 1337; see also 38 U.S.C.A. § 5110(a) 
(stating that the effective date of an award based on a claim 
reopened after final adjudication shall not be earlier than 
the date of receipt of application therefor).  Hence, the 
Federal Circuit held that as a claim to reopen based on new 
and material evidence will not provide an earlier effective 
date, the only basis to reopen a final decision regarding the 
effective date of an award would be a claim based on CUE in 
the final decision.  Leonard, 405 F.3d at 1337.  Therefore, 
the Board finds that as the May 1999 rating decision is 
final, the effective date established in that rating decision 
can be disturbed only if it was the product of clear and 
unmistakable error.  Id.

Review of the claims folder reveals that in its August 2005 
decision, the Board already considered whether there was CUE 
in the August 1986 RO rating decision, which declined to 
evaluate the veteran's PTSD as 100 percent disabling.  Hence, 
that issue is no longer before the Board.  Further, the 
veteran has not alleged clear and unmistakable error in the 
May 1999 RO rating decision, as the veteran's February 2001 
claim references the June 1986 VA examination and the August 
1986 rating decision that, at that time, had granted him 
service connection for PTSD with a 10 percent rating.  As no 
claim for CUE in a final rating decision is currently before 
the Board, and a claim based on the submission of new and 
material evidence will not result in an earlier effective 
date, the Board finds that the veteran has no legal basis for 
which a claim for an earlier effective date for a 100 percent 
rating for PTSD can be granted.

The Board notes that in its August 2005 decision, the Board 
remanded for further development the issue of entitlement to 
an effective date earlier than January 9, 1995, for a rating 
higher than 70 percent for PTSD.  However, the Board must 
acknowledge the recent decisions that have clarified the 
issue of whether a veteran has a valid claim for an earlier 
effective after the prior decision establishing the effective 
date has become final.  See Leonard, supra; see also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (holding that a claim for 
an earlier effective date, after a decision has become final, 
and without an allegation of CUE in the final decision, 
vitiates the rule of finality).

The Board does note that in September 1999, which was within 
a year of the May 1999 RO rating decision, the veteran 
submitted a statement, and while referring to the May 1999 
Board decision, he stated that he felt that he was 
misdiagnosed in 1986 as 10 percent disabling and should have 
been rated at 100 percent based on a letter by his private 
doctor.  A notice of disagreement must express disagreement 
with a determination of the agency of original jurisdiction 
and express a desire to contest the result and must be filed 
in writing by the claimant with the RO within one year after 
the date of mailing of notice of the RO decision.  38 C.F.R. 
§ 20.201 (2006).  The Board does not find that this September 
1999 statement is a notice of disagreement with the May 1999 
RO rating decision for two reasons.  First, the veteran 
referenced the May 1999 Board decision and did not make 
reference to the May 1999 RO rating decision that assigned 
the effective date for his 100 percent rating for PTSD.  
Therefore, it does not appear that the veteran disagreed with 
a determination of the agency of original jurisdiction.  
Second, the veteran did not express a desire to contest the 
result of the May 1999 rating decision, as he referenced the 
10 percent rating that was granted in the August 1986 
decision.

However, assuming, for the sake of argument, that the veteran 
does have a valid claim for an effective date earlier than 
January 9, 1995 for the grant of a 100 percent rating for 
PTSD, the Board finds that the veteran's claim would not 
succeed.  As such, in August 1986, the veteran was notified 
of the rating decision that granted him service connection 
for PTSD with a 10 percent rating.  The veteran did not 
appeal that decision, and it became final.  38 U.S.C.A. § 
7105(c) (West 2002).  Subsequent to that decision, the record 
does not show that the veteran submitted an unadjudicated 
claim for an increased rating for PTSD until his January 1995 
claim.

The Board notes that a report of examination will be accepted 
as an informal claim for benefits with the date of a VA 
examination report being accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157.  In this regard, a VA examination 
report dated in May 1988 is of record, but does not show that 
the veteran would have been entitled to a 100 percent rating.  
As such, the veteran reported that he had periods of violence 
against his wife, would black out, could not be around 
people, and responded with anger.  Mental status examination 
revealed that the veteran gave positive symptoms of PTSD 
including flashbacks, nightmares, social isolation, night 
sweats, and insomnia.  However, his speech was easy to follow 
and without any abnormalities, his thought processes were 
goal directed, he was not suicidal, his insight and judgment 
were fair and his cognitive functions were grossly intact.  
Further, his PTSD was noted to be moderate to severe.  At the 
time of this examination, a 100 percent rating required that 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1987).  The Board notes that these symptoms reflected 
in the May 1988 VA examination report are not as severe to 
meet the criteria for a 100 percent rating, as his thought 
processes were normal, his cognitive functions were intact, 
and his insight and judgment were fair.

In summary, because the decision establishing the January 9, 
1995 effective date for a 100 percent rating for PTSD is 
final, an earlier effective date is legally precluded.  Even 
in the event there was a valid claim for an earlier effective 
date, the Board finds that the veteran has not submitted an 
unadjudicated claim for an increased rating for his PTSD 
prior to the January 9, 1995 claim that would allow for a 100 
percent rating.

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO, he has not been 
prejudiced by the Board's decision.  Because the Board finds 
that as the law and not the evidence is dispositive of the 
instant case, the veteran is not prejudiced by this action.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To remand 
the case to the RO for consideration of the issue of whether 
the veteran has submitted new and material evidence with 
which to reopen the instant claim would be pointless, and, in 
light of the law and regulations cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92.


ORDER

An effective date earlier than January 9, 1995, for a 100 
percent rating for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


